 

EXHIBIT 10.3

[g201705042024198794168.jpg]

 

P. H. GLATFELTER COMPANY

 

Restricted Stock Unit Award Certificate

______________________________________________________________________________

 

Award Number: ____-RSU-01                   Award Date:_______

 

Number of Restricted Stock Units: ___                   Vesting Date:_______

 

 

THIS CERTIFIES THAT P. H. Glatfelter Company, a Pennsylvania corporation (the
“Company”) has on the Award Date specified above granted to:

 

Name

 

(the “Participant”) an award (the “Award”) to receive that number of Restricted
Stock Units (the “RSUs”) indicated above in the box labeled “Number of
Restricted Stock Units,” each RSU representing the right to receive one share of
the Company’s common stock, $.01 par value per share (the “Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Award Certificate and the Company’s Amended and Restated Long-Term
Incentive Plan, as amended ______ (the “Plan”). In the event of any conflict
between the terms of the Plan and this Award Certificate, the terms of the Plan
will prevail. Any capitalized terms not defined herein will have the meaning set
forth in the Plan.

 

* * * *

1.

Rights of the Participant with Respect to the Restricted Stock Units.

 

(a) No Shareholder Rights. The RSUs granted under this Award do not and will not
entitle the Participant to any rights of a holder of Common Stock. The rights of
the Participant with respect to the RSUs will remain forfeitable at all times
prior to the date on which the rights become vested, according to Section 2, 3
or 4.

 

(b)Dividend Equivalents. During the period from the Award Date to the issue of
shares of Common Stock according to Section 1(c), the Participant will be
credited with deemed dividends (a “Deemed Dividend”) in an amount equal to each
cash dividend payable after the Award Date, just as though the Participant, on
the record date for payment of the dividend, had been the holder of record of
shares of Common Stock equal to the number of RSUs represented by this Award
Certificate. The Deemed Dividends will be converted to additional RSUs, rounded
down to the nearest whole number, by dividing the Deemed Dividends by the Fair
Market Value of one share of Common Stock on the date the cash dividend to which
it relates is paid. The Company will establish a bookkeeping record to account
for

RSU Award Certificate – Page 1 of 5

--------------------------------------------------------------------------------

 

the Deemed Dividends and additional RSUs to be credited to the Participant. The
additional RSUs represented by Deemed Dividends are subject to the same vesting
requirements as the Award, including without limitation the requirement that the
applicable Performance Goals have been achieved.

 

(c)Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock will be issued to the Participant prior to the date on which the
RSUs vest, in accordance with Section 2, 3 or 4. Neither this Section 1(c) nor
any action taken according to this section will be construed to create a trust
of any kind. After vesting takes place according to Section 2, 3 or 4, the
Company will cause to be issued as soon as practicably possible, but no later
than thirty (30) days following the date of vesting (subject to section 6(a)),
in book-entry form, registered in the Participant’s name or in the name of the
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment for such RSUs that number of shares of Common Stock equal to the
number of vested RSUs.

 

2.Vesting. 100% of the total amount of RSUs awarded will vest on _______,
provided the Participant remains continuously employed by the Company until the
vesting date, unless vesting is accelerated due to death or Disability according
to Section 4(b), or Retirement according to Section 4(c). Except as provided in
Sections 3 or 4, if the Participant should, prior to _______, have a Separation
from Service, the RSUs will, upon the occurrence of the event, be forfeited and
no shares of common stock will be issued to the Participant.

 

3.Early Vesting upon Separation following Change in Control. Notwithstanding the
vesting provision contained in Section 2, but subject to the other terms and
conditions set forth , including Section 7, and provided that the Participant is
employed by the Company immediately prior to a Change in Control, as hereinafter
defined, in the event of the Participant’s (i) involuntary Separation from
Service by the Company other than for Cause or (ii) voluntary Separation from
Service for Good Reason following a Change in Control, all of the RSUs will
become immediately and unconditionally vested.

 

4.

Forfeiture or Early Vesting upon Separation from Service.

 

(a)Separation from Service Generally. If, prior to vesting of the RSUs according
to Section 2, the Participant has a Separation from Service with of the Company
or any of its subsidiaries for any reason (voluntary or involuntary), other than
death, disability, or retirement then any unvested RSUs will be immediately and
irrevocably forfeited.

 

(b)Death or Disability. Provided that the Participant is employed by the Company
immediately prior to such event, upon the Separation from Service due to death
of the Participant, or the termination of service of the Participant due to
Disability (whether or not a Separation from Service), then all unvested RSUs
will accelerate and become fully vested, and the restrictions and conditions on
such RSUs will immediately lapse. In accordance with the payment provisions of
Section 7(d) of the Plan (subject to Section 6 of this award agreement), the
Company will cause to be issued, in book-entry form, registered in the
Participant’s name or in the name of the Participant’s legal representatives,
beneficiaries or heirs, as the case may be, in payment for the vested RSUs that
number of shares of Common Stock equal to the number of vested RSUs.

 

(c)Vesting upon Retirement. In the event of the Participant’s Retirement, an
amount of unvested RSUs will vest equal to a percentage, the numerator of which
equals the number of days that have elapsed as of the date in the applicable
restriction period on which Retirement commenced, and the denominator of which
equals the total number of days in such applicable restriction period, rounded
down to the nearest whole Share.  Restrictions on all vested RSUs will lapse on
the Vesting Date and be paid out according to the payment provisions set forth
in Section 7(d) of the Plan.

 

RSU Award Certificate – Page 2 of 5

 

--------------------------------------------------------------------------------

 

5.Restriction on Transfer. The RSUs and any rights under the Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition of RSUs or other rights under the Award will
be void and unenforceable against the Company and will result in the immediate
forfeiture of such RSUs and rights. Notwithstanding the foregoing, the
Participant may, in the manner established by the Compensation Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any shares of Common Stock issued or any cash paid with
respect to the RSUs upon the death of the Participant.

 

6.Tax Matters; Compliance with Code section 409A.

 

(a)Distributions of Common Stock in payment for RSUs as described herein which
represent a “deferral of compensation” within the meaning of Code section 409A
will conform to the applicable requirements of Code section 409A including,
without limitation, the requirement that a distribution to a Participant who is
a “specified employee” within the meaning of Code section 409A(a)(2)(B)(i) which
is made on account of the specified employee’s Separation from Service will not
be made before the date which is six (6) months after the date of Separation
from Service. However, distributions as aforesaid will not be determined to be a
“deferral of compensation” subject to Code section 409A to the extent provided
in the exception in Treasury Regulation Section 1.409A-1(b)(4) for short-term
deferrals.

 

(b)In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

 

(c)In accordance with the terms of the Plan, and such rules as may be adopted by
the Compensation Committee under the Plan, the Participant may elect to satisfy
the Participant’s federal, state and local tax withholding obligations arising
from the receipt of, the vesting of or the lapse of restrictions relating to,
the RSUs, by (i) delivering cash, check or money order payable to the Company,
or (ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes. The Company will not deliver any fractional share of Common Stock but
will instead round down to the next full number the amount of shares of Common
Stock to be delivered. The Participant’s election must be made on or before the
date that any such withholding obligation with respect to the RSUs arises. If
the Participant fails to timely make such an election, the Company will have the
right to withhold a portion of the shares of Common Stock otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes.

 

7.Change in Control; Value Restoration Payment. In the event of a Change in
Control in which the Company’s stock is no longer the stock of the surviving
entity, the Company will cause the surviving entity to issue replacement RSUs
(“Replacement RSUs”). The number of Replacement RSUs to be issued will be
calculated based on the fair market value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. If such replacement RSUs are not issued for
any reason, or if the common stock of the surviving entity is not publicly
traded at the date of the Change in Control, then, notwithstanding the
provisions of Section 3, all RSUs will vest in full upon the occurrence of the
Change in Control.

 

The terms and provisions of this Certificate will continue to apply to the
Replacement RSUs when issued, including, without limitation, Section 3. In
addition, the Participant will be entitled to receive, with respect to
Replacement RSUs that vest on each vesting date a value restoration payment with
respect to such Replacement RSUs (a “Value Restoration Payment”). The Value
Restoration Payment will be equal to the difference between the fair market
value of the surviving entity’s common stock on the date of the

RSU Award Certificate – Page 3 of 5

 

--------------------------------------------------------------------------------

 

Change in Control and, if less, the fair market value of the surviving entity’s
common stock on the date of vesting (including the date of accelerated full
vesting, if applicable, in the event of termination as described in Section 3).
For example, if the surviving entity’s common stock fair market value is $20.00
per share on the date of the Change in Control and is $15.00 per share on the
date of vesting, the Participant will be entitled to receive a Value Restoration
Payment equal to $5.00 per Replacement RSU with respect to each Replacement RSU
vesting on such vesting date. Any such Value Restoration Payment will include
interest (at the prime rate of interest of the Company’s principal bank in
effect on the vesting date for the period between the date of the Change in
Control and the applicable vesting date), and will be paid in cash within thirty
(30) days after the applicable vesting date.

 

8.Miscellaneous.

 

(a)The Award does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

 

(b)The Company will not be required to deliver any shares of Common Stock upon
vesting or lapse of restrictions of any RSUs until the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.

 

(c)An original record of the Award and all the terms thereof, executed by the
Company, will be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company will control.

 

9.Definitions.

 

(a)“Board” will have the meaning set forth in the Plan.

 

(b)“Cause” will mean (i) an act or acts of personal dishonesty taken by the
Participant and intended to result in substantial personal enrichment of the
Participant at the expense of the Company, (ii) the Participant’s willful,
deliberate and continued failure to substantially perform for the Company the
normal material duties related to Participant’s job position which are not
remedied in a reasonable period of time after receipt of written notice from the
Company, (iii) violation by the Participant of any of the Company’s policies,
including, but not limited to, policies regarding sexual harassment, insider
trading, confidentiality, non-disclosure, non-competition, non-disparagement,
substance abuse and conflicts of interest and any other written policy of the
Company, which violation could result in the termination of the Participant’s
employment; or (iv) the conviction of the Participant of a felony.

 

(c)“Change in Control.” will have the meaning set forth in the Plan.

 

(d)"Code" will mean the Internal Revenue Code of 1986, as amended.

 

(e)"Committee" will have the meaning set forth in the Plan.

 

(f)“Disability" will have the meaning set forth in the Plan.

 

(g)"Fair Market Value” will have the meaning set forth in the Plan.

 

 

RSU Award Certificate – Page 4 of 5

 

--------------------------------------------------------------------------------

 

(h) “Good Reason” will mean “Good Reason” as defined in the Participant’s Change
in Control Employment Agreement for those Participants subject to such
agreement; otherwise, “Good Reason” will mean (i) a material diminution in the
Participant’s base salary, or (ii) a material change in the geographic location
at which the Participant must perform services (for this purpose, a requirement
that the Participant’s services be performed at a location less than forty (40)
miles from the location where the Participant previously performed services will
not be considered a material change); provided that within ninety (90) days
after the occurrence of any of the events listed in clauses (i) or (ii) above
the Participant delivers written notice to the Company of his/her intention to
terminate his/her employment for Good Reason specifying in reasonable detail the
facts and circumstances deemed to give rise to the Participant’s right to
terminate his/her employment for Good Reason and the Company will not have cured
such facts and circumstances within thirty (30) days after delivery of such
notice by the Participant to the Company (unless the Company will have waived
its right to cure by written notice to the Participant) and provided further
that the Participant in fact have a Separation from Service no later than thirty
(30) days following the expiration of such thirty (30) day period.

 

i)“Retirement” will mean the retirement of an employee from employment with the
Company and all affiliates on or after attaining age 65, or on or after
attaining age 55 with a minimum of ten (10) years of service

(j)“Separation from Service” will have the meaning set forth in the Plan.

 

A copy of the Amended and Restated Long-Term Incentive Plan is attached to this
Certificate.

 

 

P. H. GLATFELTER COMPANY

 

 

 

 

________________________________

 

 

 

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge that I reviewed the Plan and agree to conform
to all of the terms and conditions of the Award Certificate and the Plan.

 

 

 

Signature: Date:

Name

 

RSU Award Certificate – Page 5 of 5

 